UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Gen Serv, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 46-3026985 (I.R.S. Employer Identification Number) 1348 Strawberry Lane West Palm Beach, FL 33415-4510 (561) 568-1234 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) State Agent & Transfer Syndicate, Inc. 112 North Curry Street Carson City, Nevada 89703 (775) 882-1013 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit1 Proposed Maximum Aggregate Offering Price Amount of Registration Fee2 Common Stock $ $ $ (1) The offering price has been arbitrarily determined by the Companyand bears no relationship to assets, earnings, or any other valuation criteria. No assurance can be given that the shares offered hereby will have a market value or that they may be sold at this, or at any price. (2) Estimated solely for the purpose of calculating the registration fee based on Rule 457 (o). The Registrant hereby amends this Registration Statement on such date as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission acting pursuant to said Section 8(a) may determine. 2 PART I—INFORMATION REQUIRED IN PROSPECTUS Item 1. Forepart of the Registration Statement and Outside Front Cover Page of Prospectus. GEN SERV, INC. 3,000,000 Shares of Common Stock Prior to this registration, there has been no public trading market for the common stock of Gen Serv, Inc. (“Gen Serv, Inc.” “we” or the Company”) and it is not presently traded on any market or securities exchange. 3,000,000 shares of common stock for sale by the Company to the public and the securities being registered by this offering may be illiquid because these securities are not listed on any exchange. A public market for the Company’s common stock may never develop, or, if any market does develop, it may not be sustained. The price per share will be $0.02. GEN SERV, INC. will be selling all the shares and will receive all proceeds from the sale. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. The proceeds received from this offering will not be placed in escrow and are not subject to refund. Offering Price per share Commissions Proceeds to Company 100% of common stock sold $ N/A $ 75% of common stock sold $ N/A $ 50% of common stock sold $ N/A $ 25% of common stock sold $ N/A $ Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This offering is self-underwritten. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. There are no underwriting commissions involved in this offering. The Company is not required to sell any specific number or dollar amount of securities but will use its best efforts to sell the securities offered. We are currently considered a "shell company" within the meaning of Rule 12b-2 under the Exchange Act, in that we currently have nominal operations and nominal assets other than cash. The date of this prospectus is Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 7 of this prospectus for a discussion of information that should be considered in connection with an investment in our securities. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 3 Item 2. Inside Front and Outside Back Cover Pages of Prospectus. Table of Contents Item 1. Forepart of the Registration Statement and Outside Front Cover Page of Prospectus. 3 Item 3. Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. 5 RISK FACTORS 7 Item 4. Use of Proceeds. 12 Item 5. Determination of Offering Price. 13 Item 6. Dilution. 14 Item 8. Plan of Distribution. 15 Item 9. Description of Securities to be Registered. 17 Item 10. Interests of Named Experts and Counsel. 18 Item 11. Information with Respect to the Registrant. 18 AVAILABLE INFORMATION 21 Financial Statements 23 Item 12A. Disclosure of Commission Position on Indemnification for Securities Act Liabilities. 39 Item 13. Other Expenses of Issuance and Distribution. 43 Item 14. Indemnification of Directors and Officers. 43 Item 15. Recent Sales of Unregistered Securities. 43 Item 16. Exhibits and Financial Statement Schedules. 44 Item 17. Undertakings. 44 SIGNATURES 46 DEALER PROSPECTUS DELIVERY OBLIGATION Until , (90 days after the effective date of this prospectus) all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Item 3. Summary Information, Risk Factors and Ratio of Earnings to Fixed Charges. 4 SUMMARY INFORMATION This summary provides an overview of selected information contained elsewhere in this prospectus. It does not contain all the information you should consider before making a decision to purchase the shares we are offering. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements contained herein. Summary Information about Gen Serv, Inc. The Company was incorporated in the state of Nevada as a for-profit company on June 20, 2013. The Company is in the initial development stage and was organized to engage in the business of providing concierge type service, offering a full array of services that an individual or company may require. The Company’s auditors have issued an opinion that the ability of the Company to continue as a going concern is dependent on raising capital to fund its business plan and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company’s ability to continue as a going concern. Our auditors have issued a “going concern” opinion, meaning that there is substantial doubt if we can continue as an on-going business for the next twelve months unless we obtain additional capital. No substantial revenues are anticipated until we have completed the financing from this offering and implemented our plan of operations. With the exception of cash advances from our sole Officer and Director, our only source for cash at this time is investments by others in this offering. The Company has not yet implemented its business model and to date has generated no revenues. Neither the Company’s management nor any affiliates of the Company or its management have previously been involved in the management or ownership of a development stage company. It is the Company’s intention to register 3,000,000 shares to offer at $0.02 per share. Since becoming incorporated, GEN SERV, INC. has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations nor has the Company any plans nor does any of its stockholders have any plans to merge into an operating company, to enter into a change of control or similar transaction or to change our management. Neither management nor the Company’s shareholders have plans or intentions to be acquired. GEN SERV, INC. is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. Neither management nor the Company’s shareholders nor any affiliates have plans or intend for the Company, once it is reporting, to be used as a vehicle for a private company to become a reporting company. Emerging Growth Company Status We are an “emerging growth company,” as defined in the JOBS Act. For as long as we are an “emerging growth company,” we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies,” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding advisory “say-on-pay” votes on executive compensation and shareholder advisory votes on golden parachute compensation. Under the JOBS Act, we will remain an “emerging growth company” until the earliest of: · the last day of the fiscal year during which we have total annual gross revenues of $1 billion or more; · the last day of the fiscal year following the fifth anniversary of the completion of this offering; · the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and · the date on which we are deemed to be a “large accelerated filer” under the Securities Exchange Act of 1934, or the Exchange Act. We will qualify as a large accelerated filer as of the first day of the first fiscal year after we have (i) more than $700 million in outstanding common equity held by our non-affiliates and (ii) been public for at least 12 months. The value of our outstanding common equity will be measured each year on the last day of our second fiscal quarter. The company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to section 107(B) of the Jump Start Business Act of 2012 see “Risk Factors—Risks Related to this Offering and our Common Stock – We are an ‘emerging growth company’ and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors” on page 7 of this prospectus. 5 The Company’s sole officer owns 100% of the outstanding shares of the Company and if all 3,000,000 shares are sold, he will own 76.9% after this offering is completed. The Company’s sole officer will have control of the Company. The following financial information summarizes the more complete historical financial information as indicated on the audited financial statements of the Company filed with this registration statement. As of June 30, 2014 the end of our fiscal year, the Company had raised $10,000 through the sale of its common stock. There is $6,125 of cash on hand. The Company currently has liabilities of $3,431. In addition, the Company anticipates incurring costs associated with this offering totaling approximately $7,300. As of the date of this registration statement, we have generated no revenues from our business operations. The minimum amount of offering proceeds required to implement our business plan is $60,000. In their audit report dated July 25, 2013 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Our business office is located at 1348 Strawberry Lane, West Palm Beach, FL 33415-4510, our telephone number is (561) 568-1234 and our fax number is (954) 543-2435. Summary of the Offering by the Company Gen Serv, Inc. has 10,000,000 shares issued and outstanding and is registering 3,000,000 additional shares of common stock to be offered to the public. The Company will proceed on a best effort basis to sell all 3,000,000 if the registration statement is deemed effective. The price of the common stock is fixed at $0.02 per share for the duration of this offering. No arrangement has been made to address the possible effect of the offering on the price of the stock. The proceeds from the sale of the common stock will be received by Gen Serv, Inc. This offering will conclude when all the securities being offered are sold or within 90 days after the registration statement becomes effective with the Securities and Exchange Commission which ever happens first. Securities being offered by the Company, common stock, par value $0.001 The Company offers 3,000,000 shares of common stock. Offering price per share by the Company.
